               Case 3:19-cv-01353 Document 1 Filed 04/12/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



          UNITED STATES OF AMERICA                 CIVIL NO.: 19-1353
                   Plaintiffs

                                                         Civil monetary penalty pursuant to
                         v.                                     19 U.S.C. § 1526(f)


               ELIAS GONZALEZ
                   Defendant



                                         COMPLAINT

TO THE HONORABLE COURT:

          COMES NOW, the United States of America, U.S. Customs and Border Protection (CBP),

and by and through the undersigned attorneys very respectfully STATES, ALLEGES AND

PRAYS:

                                 NATURE OF THE ACTION

          1.    This action is brought pursuant to 19 U.S.C. Section 1526(f), to recover a civil

monetary penalty in the amount of $70,525.00 against defendant Elias Gonzalez, for violations of

19 U.S.C. Section 1526, for importing into the United States merchandise of foreign manufacture

when such merchandise, or the label, sign, print, package, wrapper, or receptacle, bears a trademark

owned by a citizen of, or by a corporation or association created or organized within, the United

States, and registered in the Patent and Trademark Office by a person domiciled in the United

States.
             Case 3:19-cv-01353 Document 1 Filed 04/12/19 Page 2 of 4



                                JURISDICTION AND VENUE

       2.      This Honorable Court has jurisdiction and venue over this matter pursuant to 28

U.S.C., Section 1355. The facts underlying this action took place on or about September 25, 2014,

at the Luis Muñoz Marín International Airport, in Carolina, Puerto Rico, when CBP officers

performed an inbound inspection of mail shipments at the DHL warehouse.

                                           PARTIES

       3.      The United States of America brings this action on behalf of the United States

Customs and Border Protection (CBP), an agency of the United States that is primarily tasked with

regulating and facilitating international trade, collecting import duties, and enforcing U.S.

regulations, including trade, drug, and immigration laws.

       4.      Elias Gonzalez, whose last known mailing address is Urb. El Cortijo, Calle 3 #C-

3, Bayamon, Puerto Rico 00956, was the intended receiver of a DHL package, containing

counterfeit merchandise, that was seized by CBP officers.

                                            FACTS

       5.      On September 25, 2014 while performing IPR Operation of mail shipments at the

DHL Cargo warehouse at the Luis Muñoz Marín Airport, CBP officers detained and inspected a

DHL package with airway bill #4715404654 for suspicion of importing counterfeit merchandise.

The DHL package was addressed to Defendant, Elias Gonzalez, and the sender was Chijanghuihua

Electronics Co. Ltd., from Hong Kong, China.

       6.      Inside the package a commercial invoice was found that identified the Defendant

as the receiver and describing the merchandise as “WATCH”, the quantity as 250, at a total

declared value of $625.00.




                                                2
             Case 3:19-cv-01353 Document 1 Filed 04/12/19 Page 3 of 4



       7.       Upon further inspection, CBP officers discovered a total of 255 watches. There

were 100 Pandora watches and 155 Mulco watches. CBP seized only the Mulco watches

(hereinafter the merchandise), which are protected by Customs Recordation Number TMK 14-

00719 and U.S. Patent and Trademark Office Registration Number 3591872.

       8.       Based on field findings, the merchandise was deemed counterfeit, being appraised

by a CBP’s Import Specialist at $70,525.00, as manufacturer’s suggested retail price, if these had

been genuine.

       9.       On November 5, 2014, CBP issued to the Defendant a Notice of Seizure of the

merchandise. This was followed by a Notice of Penalty or Liquidated Damages Incurred and

Demand for Payment that was issued on August 26, 2015, in the amount of $70,525.00 against the

Defendant, pursuant to19 U.S.C. Section 1526(f).

       10.      In efforts to reach an out of court payment of this penalty, Plaintiff sent demand

letters to Defendant, via certified mail, to his/her known address: Urb. El Cortijo, Calle 3 #C-3,

Bayamon, Puerto Rico 00956, on June 19, 2017 and June 14, 2018. Nevertheless, to date, Plaintiff

has not received response or payment from the Defendant.

                                     PRAYER FOR RELEIF

       11.      The United States refers to and incorporates by reference, the allegations contained

in paragraphs 1 through 10 of this complaint as though fully set forth herein.

       12.      Anticounterfeiting Consumer Protection act (ACPA), codified at Section 1526 of

title 19 of the United States Code, provides protection to registered trademark holders by directing

the seizure and forfeiture of counterfeit trademark merchandise imported into the United States

and the issuance of civil penalties against violating importers.




                                                  3
             Case 3:19-cv-01353 Document 1 Filed 04/12/19 Page 4 of 4



       13.     Pursuant to Section 1526(f) the civil penalty to be issued for a first seizure, “shall

not be more than the value that the merchandise would have had if it were genuine, according to

the manufacturer’s suggested retail price”. Based on the foregoing, demand is made for the total

amount of $70,525.00.

       WHEREFORE, the United States respectfully requests that judgment be entered in its favor

and against Defendant, Elias Gonzalez for payment of a civil monetary penalty in the amount of

$70,525.00, and that the Court award such other costs and further relief as it may deem just and

proper under law and equity.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 12th day of April, 2019.


                                                ROSA E. RODRIGUEZ-VELEZ,
                                                United States Attorney

                                                s/David O. Martorani-Dale
                                                David O. Martorani-Dale
                                                Assistant U.S. Attorney
                                                U.S.D.C.-P.R. 226004
                                                Torre Chardon, Suite 1201
                                                350 Carlos Chardon Street
                                                San Juan, Puerto Rico 00918
                                                Tel. (787) 766-5656
                                                Fax (787) 766-6219
                                                Email: david.o.martorani@usdoj.gov




                                                 4
Case 3:19-cv-01353 Document 1-1 Filed 04/12/19 Page 1 of 1
Case 3:19-cv-01353 Document 1-2 Filed 04/12/19 Page 1 of 1
